                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


LANZ D. HARWELL, JR.,

                 Plaintiff,

        v.                                                            Case No. 20-CV-816

HANNA RITCHIE KOLBERG,

                 Defendant.


                                        SCREENING ORDER


        Plaintiff Lanz D. Harwell, Jr., an inmate confined at Green Bay Correctional

Institution, filed a pro se complaint under 42 U.S.C. § 1983 alleging that defendant

Hanna Ritchie Kolberg violated his rights under federal and state law. This order

resolves Harwell’s motion for leave to proceed without prepaying the filing fee and

screens his complaint.

        The court has jurisdiction to resolve Harwell’s motion to proceed without

prepaying the filing fee and to screen the complaint in light of Harwell’s consent to

the full jurisdiction of a magistrate judge and the Wisconsin Department of Justice’s

limited consent to the exercise of magistrate judge jurisdiction as set forth in the

Memorandum of Understanding between the Wisconsin Department of Justice and

this court.1



1
 Assistant district attorneys are employees of the State of Wisconsin, and so the Department of Justice would
represent the defendant in this matter.



             Case 2:20-cv-00816-SCD Filed 07/14/20 Page 1 of 6 Document 8
   1. Motion for Leave to Proceed without Prepaying the Filing Fee

         The Prison Litigation Reform Act (PLRA) applies to this case because Harwell

was a prisoner when he filed his complaint. See 28 U.S.C. § 1915(h). The PLRA allows

the court to give a prisoner plaintiff the ability to proceed with his case without

prepaying the civil case filing fee. 28 U.S.C. § 1915(a)(2). When funds exist, the

prisoner must pay an initial partial filing fee. 28 U.S.C. § 1915(b)(1). He must then

pay the balance of the $350 filing fee over time, through deductions from his prisoner

account. Id.

         On June 3, 2020, the court ordered Harwell to pay an initial partial filing fee

of $10.99. (ECF No. 5.) Harwell paid that fee on July 6, 2020. The court will grant

Harwell’s motion for leave to proceed without prepaying the filing fee. He must pay

the remainder of the filing fee over time in the manner explained at the end of this

order.

   2. Screening the Complaint

         2.1 Federal Screening Standard

         Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint if the prisoner raises

claims that are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A(b).



                                            2



           Case 2:20-cv-00816-SCD Filed 07/14/20 Page 2 of 6 Document 8
       In determining whether the complaint states a claim, the court applies the

same standard that applies to dismissals under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim,

a complaint must include “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain

enough facts, accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the United

States, and that whoever deprived him of this right was acting under color of state

law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing

Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). The court

construes pro se complaints liberally and holds them to a less stringent standard than

pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792

F.3d 768, 776 (7th Cir. 2015)).

       2.2 Harwell’s Allegations

       Harwell alleges that Kolberg, a former Milwaukee County assistant district

attorney, filed false charges against him on July 11, 2019. Harwell explains that, on

                                             3



         Case 2:20-cv-00816-SCD Filed 07/14/20 Page 3 of 6 Document 8
July 24, 2019, while in intake court, he asked the court to correct the charges, which

had been broadcast on Fox6 News, Facebook media, and in the Journal Sentinel.

According to Harwell, the court said the charges were a mistake, and it would correct

the issue. Harwell says the charges were not corrected for about seven months.

      Harwell asserts that Kolberg defamed his character and slandered him. He

seeks punitive damages because, according to Harwell, Kolberg’s actions were

motivated by evil intent or a callous indifference to his rights. He also seeks

compensatory damages for pain and suffering and emotional distress.

      2.3 Analysis

      The U.S. Supreme Court held long ago that “[p]rosecutors are absolutely

immune from suits for monetary damages under § 1983 for conduct that is ‘intimately

associated with the judicial phase of the criminal process.’” Smith v. Power, 346 F.3d

740, 742 (7th Cir. 2003) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)). “A

prosecutor is shielded by absolute immunity when [s]he acts ‘as an advocate for the

State’” and her acts are related “to the preparation and initiation of judicial

proceedings.” Id. (quoting Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993)).

“[A]bsolute immunity shields prosecutors even if they act ‘maliciously, unreasonably,

without probable cause, or even on the basis of false testimony or evidence.’” Id.

(quoting Henry v. Farmer City State Bank, 808 F.2d 1228, 1238 (7th Cir. 1986)).

      Because Kolberg was acting as an advocate for the State when she filed charges

against Harwell, she is shielded by absolute immunity. Under 28 U.S.C. § 1915A, the

court must dismiss Harwell’s complaint against her. See 28 U.S.C. § 1915A(b)(2) (a

                                          4



         Case 2:20-cv-00816-SCD Filed 07/14/20 Page 4 of 6 Document 8
court must dismiss a complaint if it “seeks monetary relief from a defendant who is

immune from such relief”).

   3. Conclusion

      THEREFORE, IT IS ORDERED that Harwell’s motion for leave to proceed

without prepaying the filing fee (ECF No. 2) is GRANTED.

      IT IS FURTHER ORDERED that this case is DISMISSED under 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A(b)(2) because the complaint seeks monetary relief from a

defendant who is immune from such relief.

      IT IS FURTHER ORDERED that the agency having custody of Harwell shall

collect from his institution trust account the $339.01 balance of the filing fee by

collecting monthly payments from Harwell’s prison trust account in an amount equal

to 20% of the preceding month’s income credited to his trust account and forwarding

payments to the Clerk of Court each time the amount in the account exceeds $10 in

accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by

the case name and number assigned to this case. If Harwell is transferred to another

county, state, or federal institution, the transferring institution shall forward a copy

of this Order along with his remaining balance to the receiving institution.

      IT IS FURTHER ORDERED that a copy of this order be sent to the officer

in charge of the agency where Harwell is confined.

      IT IS FURTHER ORDERED that the Clerk of Court enter judgment

accordingly.



                                           5



         Case 2:20-cv-00816-SCD Filed 07/14/20 Page 5 of 6 Document 8
      This order and the judgment to follow are final. A dissatisfied party may appeal

this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

court a notice of appeal within thirty days of the entry of judgment. See Fed. R. of

App. P. 3, 4. This court may extend this deadline if a party timely requests an

extension and shows good cause or excusable neglect for not being able to meet the

thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within twenty-eight days of the entry of judgment. The

court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2). Any motion under

Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court cannot

extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      A party is expected to closely review all applicable rules and determine, what,

if any, further action is appropriate in a case.

      Dated at Milwaukee, Wisconsin, this 14th day of July, 2020.

                                                   BY THE COURT:




                                                   STEPHEN C. DRIES
                                                   United States Magistrate Judge

                                            6



         Case 2:20-cv-00816-SCD Filed 07/14/20 Page 6 of 6 Document 8
